Exhibit 10.7

 

Execution version

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of September 1, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) is made by Jamex Marketing, LLC, a
Louisiana limited liability company (“Company”), Jamex, LLC, a Delaware limited
liability company (“Jamex Parent”), Jamex Unitholder, LLC, a Delaware limited
liability company (“Jamex Unitholder”), Jamex Transfer Holdings, LLC, a Texas
limited liability company (“Transfer Holdings”), Jamex Transfer Services, LLC, a
Louisiana limited liability company (“Transfer Services”), and Jamex
Administrative Services, LLC, a Louisiana limited liability company
(“Administrative Services” and, together with Company, Jamex Parent, Jamex
Unitholder, Transfer Holdings and Transfer Services, the “Grantors”), in favor
of Ferrellgas, L.P. (“Ferrellgas”), as collateral agent for itself in such
capacity and for the benefit of the Holder (under and as defined in the Term
Note defined below), and the Noteholder (under and as defined in the Revolving
Note defined below) (Ferrellgas, in its capacity as collateral agent, the
“Secured Party”).

 

Company and Bridger Logistics, LLC, a Louisiana limited liability company
(“Bridger”) (as the initial Holder), have, in connection with the execution and
delivery of this Agreement, entered into that certain Secured Promissory Note in
the original aggregate principal amount of $49,500,000, dated as of the date
hereof (together with all amendments and supplements thereto, all substitutions
and replacements thereof, and all renewals, extensions, increases, restatements,
modifications, rearrangements and waivers thereof from time to time, the “Term
Note”).

 

Company and Ferrellgas (as the initial Noteholder) have, in connection with the
execution and delivery of this Agreement, entered into that certain Secured
Revolving Promissory Note in the original aggregate principal amount of up to
$5,000,000, dated as of the date hereof (together with all amendments and
supplements thereto, all substitutions and replacements thereof, and all
renewals, extensions, increases, restatements, modifications, rearrangements and
waivers thereof from time to time. the “Revolving Note” and, together with the
Term Note, the “Notes”).

 

Each Grantor (other than the Company) is party to that certain Guaranty
Agreement, dated as of the date hereof (as defined in each of the Term Note and
the Revolving Note and used herein, the “Combined Guaranty”), pursuant to which
such Grantors agree to guarantee, on a joint and several basis, the Guaranteed
Obligations (as defined therein).  Each Grantor from time to time party hereto
will derive substantial benefits from the extension of credit to the Company
pursuant to the Notes and are willing to execute and deliver this Agreement and
each other Loan Document pursuant to which any Grantor grants, or provides for
the perfection of, any Collateral, in order to induce the Combined Holders,
respectively, to extend and maintain such credit.

 

Concurrently with the execution and delivery of this Agreement, Jamex
Unitholder, Secured Party, as collateral agent for the benefit of Bridger and
Ferrellgas, and Morgan Stanley Smith Barney LLC (the “Securities Intermediary”),
have executed and delivered that certain Control Agreement with respect to
Account Number [omitted] custodied by and carried on the

 

--------------------------------------------------------------------------------


 

books of the Securities Intermediary (such account, the “Specified Account”),
dated as of the date hereof (the “Securities Control Agreement”).

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantors and Secured Party hereby agree as follows:

 

ARTICLE 1.  DEFINITIONS.

 

Section 1.1.  Certain Definitions.  Each capitalized term used but not otherwise
defined herein shall have the meaning assigned to such term in the applicable
Note or in Article 8 or 9 of the Uniform Commercial Code, in each case, as the
context may require (including without limitation, as if such terms were
capitalized in Article 8 or 9 of the Uniform Commercial Code).  The following
terms shall have the following meanings:

 

“Event of Default” means (i) an “Event of Default” as such term is defined in
the Term Note and (ii) an “Event of Default” as such term is defined in the
Revolving Note.

 

“Excepted Liens” shall have the meaning assigned to such term in the Term Note.

 

“Excluded Assets” means

 

(a)         all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained with any bank or other
financial institution and all cash, money, securities, Instruments and other
investments deposited or required to be deposited in any of the foregoing,

 

(b)         all Third-Party Facility Collateral,

 

(c)          all property and assets of the Grantors secured by a Lien in
respect of any Indebtedness in the form of the Portfolio Loans,

 

(d)         any leasehold interests in real property and fee-owned real
property,

 

(e)          any Commercial Tort Claim having a fair market value (as reasonably
determined by Company) of less than $500,000,

 

(f)           assets owned by any Grantor on the date hereof or hereafter
acquired that are subject to a Lien in respect of any Attributable Indebtedness,
which Indebtedness is permitted to be incurred pursuant to the provisions of the
Notes if and to the extent that the contract or other agreement pursuant to
which such Lien is granted (or the documentation relating thereto) validly
prohibits the creation of any other Lien on such asset,

 

(g)          General Intangibles or other rights of a Grantor arising under any
contract, lease, instrument, license, agreement or other document or any
Intellectual Property subject thereto to the extent that and only for so long as
the grant of a security interest therein would:

 

2

--------------------------------------------------------------------------------


 

(i)             constitute a violation of a valid and enforceable restriction in
respect of, or result in the abandonment, invalidation or unenforceability of
any right, title or interest of such Grantor in, such rights in favor of a third
party or under any law, regulation, permit, order or decree of any governmental
authority (for the avoidance of doubt, the restrictions described herein shall
not include negative pledges or similar undertakings in favor of a lender or
other financial counterparty),

 

(ii)          result in a breach, termination (or a right of termination) or
default under any such contract, lease, instrument, license, agreement or other
document or

 

(iii)       permit any third party to amend any rights, benefits and/or
obligations of the relevant Grantor in respect of such the relevant asset or
permit such third party to require any Grantor or any Subsidiary of Company to
take any action materially adverse to the interests of such Subsidiary or
Grantor (as determined by Company in good faith);

 

provided, however, that the limitation set forth in this clause (g) shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such Collateral to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction or any other applicable Law or
principles of equity and provided, further, that any such asset shall cease to
constitute an Excluded Asset at such time as the condition causing the
conditions in subclauses (i), (ii) and (iii) of this clause (g) shall be
remedied, whether by contract, change of law or otherwise, the contract, lease,
instrument, license or other document or intellectual property subject thereto
shall immediately cease to be an Excluded Asset, and any security interest that
would otherwise be granted herein shall attach immediately to such contract,
lease, instrument, license or other document or intellectual property subject
thereto, or to the extent severable,  to any portion thereof that does not
result in any of the conditions in subclauses (i) through (iii) above;

 

(h)         any assets to the extent and for so long as the granting of a
security interest therein (A) would require any governmental consent, approval,
license or authorization, in each case, which has not otherwise been obtained,
or (B) is prohibited by law (and such prohibition is not rendered ineffective by
the Uniform Commercial Code of any relevant jurisdiction or other applicable
law);

 

(i)             any equity interests constituting margin stock (as defined in
Regulation U) (other than the Common Units); and

 

(j)            any voting stock of any direct subsidiary of a Grantor that is a
controlled foreign corporation (as defined in Section 957 of the Internal
Revenue Code (a “CFC”)) in excess of 65% of the total combined voting power of
all classes of stock of

 

3

--------------------------------------------------------------------------------


 

such CFC that are entitled to vote (within the meaning of
Section 1.956-2(c)(2) of the Treasury Regulations).

 

“First Priority” means, with respect to any Lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such Lien and
security interest is the most senior Lien to which such Collateral is subject
(subject only to Liens permitted by Section 3.3 of the Term Note).

 

“Lenders” means Bridger and Ferrellgas.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
shareholder or similar agreement, encumbrance or any other restriction or
limitation whatsoever.

 

“Pledged Securities” means, to the extent constituting Collateral hereunder,
collectively, (a) all issued and outstanding equity interests of any issuer that
are owned by a Grantor and (b) all additional equity interests of any issuer
issued to, held or beneficially owned by, or from time to time acquired by, such
Grantor, including Common Units, and, in the case of each of clause (a) and (b),
all options, warrants, rights, agreements and additional equity interests of
whatever class of any such issuer from time to time acquired by such Grantor in
any manner, together with all claims, rights, privileges, authority and powers
relating thereto, and the certificates, instruments and agreements representing
such equity interests and any and all interest of such Grantor in the entries on
the books of any financial intermediary pertaining to such equity interests,
from time to time acquired by such Grantor in any manner.

 

“Third-Party Facility Collateral” means all right, title and interest of each
Grantor in the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, including (1) all rights of
each Grantor to receive moneys due and to become due under or pursuant to the
following, (2) all rights of each Grantor to receive return of any premiums for
or Proceeds of any insurance, indemnity, warranty or guaranty with respect to
the following or to receive condemnation Proceeds with respect to the following,
(3) all claims of each Grantor for damages arising out of or for breach of or
default under any of the following, and (4) all rights of each Grantor to
terminate, amend, supplement, modify or waive performance under any of the
following, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder:

 

(a)         all Accounts, but for purposes of this clause (a) excluding rights
to payment for any property which specifically constitutes Collateral hereunder
which has been or is to be sold, leased, licensed, assigned or otherwise
disposed of; provided, however, that, for the avoidance of doubt, all rights to
payment arising from any sale of Inventory shall constitute Third-Party Facility
Priority Collateral;

 

(b)         all Chattel Paper;

 

(c)          all Inventory;

 

4

--------------------------------------------------------------------------------


 

(d)         without duplication, all Securities, all Security Entitlements and
all Securities Accounts (in each case, other than the Common Units, the
Specified Account, all Securities, all Security Entitlements, all monies and
other investments held in the Specified Account or credited to the Specified
Account);

 

(e)          to the extent evidencing or governing any of the items referred to
in the preceding clauses (a) through (d), all General Intangibles, letters of
credit (whether or not the respective letter of credit is evidenced by a
writing), Letter-of-Credit Rights, Instruments and Documents; provided that to
the extent any of the foregoing also relates to the Collateral, only that
portion related to the items referred to in the preceding clauses (a) through
(d) as being included in the Third-Party Facility Collateral shall be
Third-Party Facility Collateral for purposes herein;

 

(f)           to the extent relating to any of the items referred to in the
preceding clauses (a) through (d), all insurance; provided that to the extent
any of the foregoing also relates to the Collateral only that portion related to
the items referred to in the preceding clauses (a) through (d) as being included
in the Third-Party Facility Collateral shall be Third-Party Facility Collateral
for purposes herein;

 

(g)          to the extent relating to any of the items referred to in the
preceding clauses (a) through (d), all Supporting Obligations; provided that to
the extent any of the foregoing also relates to the Collateral only that portion
related to the items referred to in the preceding clauses (a) through (d) as
being included in the Third-Party Facility Collateral shall be Third-Party
Facility Collateral for purposes herein;

 

(h)         to the extent relating to any of the items referred to in the
preceding clauses (a) through (f), all Commercial Tort Claims; provided that to
the extent any of the foregoing also relates to the Collateral only that portion
related to the items referred to in the preceding clauses (a) through (d) as
being included in the Third-Party Facility Collateral shall be Third-Party
Facility Collateral for purposes herein;

 

(i)             all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing; and

 

(j)            all cash Proceeds and, solely to the extent not otherwise
constituting Collateral, non-cash Proceeds, products, accessions, rents and
profits of or in respect of any of the foregoing (including all insurance
Proceeds) and all collateral security, guarantees and other collateral support
given by any Person with respect to any of the foregoing;

 

provided, however that (i) if Collateral of any type is received in exchange for
Third-Party Facility Collateral in accordance with the terms of the
documentation governing such facility, such Collateral will be treated as
Third-Party Facility Collateral and (ii) if Collateral of any type

 

5

--------------------------------------------------------------------------------


 

is received in exchange for Collateral in accordance with the terms of either
Note, such Collateral will be treated as Collateral.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas or any other state the Laws of which are required to be applied in
connection with the creation or perfection of security interests.

 

ARTICLE 2.  SECURITY INTEREST.

 

Section 2.1.  Grant of Security Interest.  In order to secure the Indebtedness
and all other obligations evidenced by, or pursuant to, each of the Notes and
the other loan documentation related thereto (collectively, the “Combined Note
Documents”), all interest thereon, and all other fees and expenses related to
the loans evidenced by and all other obligations under each of the Combined Note
Documents, including all costs and expenses incurred by Secured Party in the
collection of the foregoing (the “Secured Obligations”), each Grantor hereby
pledges and grants to Secured Party, as collateral agent for the Lenders,
security interest in favor of Secured Party for the benefit of the Lenders, in
and to all of its right, title and interest in, and to, the following property
and assets, wherever located, whether now existing or hereafter from time to
time arising or acquired (collectively, the “Collateral”):

 

(a)         all Accounts;

 

(b)         all Equipment, Goods and Fixtures;

 

(c)          all Documents and Instruments;

 

(d)         all letters of credit and Letter-of-Credit Rights;

 

(e)          all Pledged Securities;

 

(f)           all Investment Property;

 

(g)          all General Intangibles;

 

(h)         all books and records, customer lists, credit files, computer files,
programs, printouts and other computer materials and records relating to the
Collateral and any general intangibles at any time evidencing or relating to any
of the foregoing; and

 

(i)             to the extent not covered by clauses (a) through (h) above, all
other assets, personal property and rights of such Grantor, whether tangible or
intangible, all proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to such Grantor from time to time with
respect to any of the foregoing.

 

Notwithstanding anything to the contrary contained in clauses (a) through
(i) above, the security interest created hereby shall not extend to, and the
term “Collateral” shall not include, any

 

6

--------------------------------------------------------------------------------


 

Excluded Assets; provided that, if any Excluded Assets would have otherwise
constituted Collateral, when such property shall cease to be Excluded Assets,
such property shall be deemed at all times from and after the date thereof to
constitute Collateral.

 

Section 2.2.  Filings.  Each Grantor hereby irrevocably authorizes Secured Party
at any time and from time to time to file in any relevant jurisdiction any
financing statements and amendments thereto that contain the information
required by Article 9 of the UCC of each applicable jurisdiction for the filing
of any financing statement or amendment relating to the Collateral, including
any financing or continuation statements or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Grantor hereunder, without the signature of such
Grantor where permitted by Law.  Each Grantor agrees to provide all information
required by Secured Party pursuant to this Section promptly to Secured Party
upon request.

 

Section 2.3.  Further Assurances.  Each Grantor agrees that at any time and from
time to time, at the expense of such Grantor, such Grantor will promptly execute
and deliver all further instruments and documents, obtain such agreements from
third parties, and take all further action, that may be necessary or desirable,
or that Secured Party may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted or purported to be granted hereby or to enable Secured Party to exercise
and enforce its rights and remedies hereunder or under any other agreement with
respect to any Collateral.

 

Section 2.4.  Covenants Regarding Collateral.

 

(a)                                 No Grantor will, without providing at least
30 days’ prior written notice to Secured Party, change its legal name, identity,
type of organization, jurisdiction of organization, corporate structure,
location of its chief executive office or its principal place of business or its
organizational identification number (if applicable in such Grantor’s
jurisdiction of organization).  Each Grantor will, prior to any change described
in the preceding sentence, take all actions requested by Secured Party to
maintain the perfection and priority of Secured Party’s security interest in the
Collateral.

 

(b)                                 [Reserved.]

 

(c)                                  Each Grantor shall, at its own cost and
expense, take any and all actions reasonably necessary to defend title to the
Collateral against all Persons (other than Persons holding Liens on such
Collateral permitted by Section 3.3 of the Term Note that have priority over or
are pari passu with the Secured Party’s lien) and to defend the security
interest of the Secured Party in the Collateral and the priority thereof against
any Lien that is not permitted by Section 3.3 of the Term Note.

 

(d)                                 With respect to Pledged Securities:

 

(i)                         So long as no Event of Default shall have occurred
and be continuing, each Grantor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Pledged Securities or any part
thereof for any purpose not inconsistent with the terms or purposes hereof or
any other Loan Document; provided, however, that no Grantor shall in any event
exercise such

 

7

--------------------------------------------------------------------------------


 

rights in any manner which could reasonably be expected materially and adversely
affect Secured Party’s or the Lenders’ rights under the Loan Documents.

 

(ii)                      [g178871ku01i001.gif]All cash distributions which are
received by any Grantor in respect of the Pledged Securities constituting
Collateral held in the Specified Account, shall be received in trust for the
benefit of Secured Party, shall be segregated from other funds of such Grantor
and shall promptly (but in any event within two Business Days after receipt
thereof by such Grantor) be credited to, or deposited in, the Specified Account.

 

(iii)                   [g178871ku01i002.gif]Upon the occurrence and during the
continuation of an Event of Default, all cash distributions which are received
by any Grantor in respect of the Pledged Securities constituting Collateral,
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of such Grantor and shall promptly (but in any event within two
Business Days after receipt thereof by such Grantor) be paid over to Secured
Party to apply to the outstanding Secured Obligations, in its discretion.

 

(iv)                  No Grantor shall close the Specified Account or, except as
permitted by the Combined Note Documents, transfer any Collateral held therein
or credited thereto without (i) obtaining the prior written consent of Secured
Party and (ii) entering into such agreements as Secured Party may in its sole
discretion require to ensure the continued priority and perfection of its Lien
on such Collateral.

 

(v)                     Notwithstanding anything to the contrary in the
Securities Control Agreement, to the extent that any Grantor sells any Pledged
Securities in the Specified Account, such Grantor will not (and will not
instruct the Securities Intermediary to) reinvest the proceeds of such sale in
anything other than cash and cash equivalents.

 

Section 2.5.  Power of Attorney. Each Grantor hereby appoints Secured Party such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time solely
during the continuance of an Event of Default in Secured Party’s discretion to
take any action and to execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this ARTICLE 2.  (but
Secured Party shall not be obligated to and shall have no liability to such
Grantor or any third party for failure to do so or take action).  This
appointment, being coupled with an interest, shall be irrevocable until payment
in full of the obligations (other than contingent indemnification obligations
for which no claim has been made) under the Combined Note Documents.  Each
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.

 

Section 2.6.  Remedies.

 

(a)                                 If any Event of Default shall have occurred
and be continuing, Secured Party, without any other notice to or demand upon any
Grantor, but subject to Section 2.6(e),

 

8

--------------------------------------------------------------------------------


 

may assert all rights and remedies of a secured party under the UCC or other
applicable Law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral.  If notice
prior to disposition of the Collateral or any portion thereof is required under
applicable Law, written notice mailed to the Grantor at its notice address as
provided on the signature page hereto hereof ten days prior to the date of such
disposition shall constitute reasonable notice, but notice given in any other
reasonable manner shall be sufficient.  So long as the sale of the Collateral is
made in a commercially reasonable manner, Secured Party may sell such Collateral
on such terms and to such purchaser(s) as Secured Party in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable Law.  Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar collateral property.  At any sale of
the Collateral, if permitted by applicable Law, Secured Party or any Lender may
be the purchaser, licensee, assignee or recipient of the Collateral or any part
thereof and shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale.  To the extent permitted by applicable
Law, each Grantor waives all claims, damages and demands it may acquire against
Secured Party or either Lender arising out of the exercise by it of any rights
hereunder.  Each Grantor hereby waives and releases to the fullest extent
permitted by Law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise.  At any such sale, unless prohibited by applicable Law, Secured Party
or either Lender or any custodian may bid for and purchase all or any part of
the Collateral so sold free from any such right or equity of redemption. 
Neither Secured Party or either Lender nor any custodian shall be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing, nor shall it be under any obligation to take any action whatsoever
with regard thereto.  Each Grantor agrees that it would not be commercially
unreasonable for Secured Party to dispose of the Collateral or any portion
thereof by utilizing internet sites that provide for the auction of assets of
the type included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets.  Secured Party shall not
be obligated to clean-up or otherwise prepare the Collateral for sale.

 

(b)                                 Except as set forth in Section 2.4(d)(ii),
if any Event of Default shall have occurred and be continuing, any cash held by
Secured Party as Collateral and all cash proceeds received by Secured Party in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied in whole or in part by Secured Party to
the payment of expenses incurred by Secured Party in connection with the
foregoing or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of Secured Party hereunder,
including reasonable attorneys’ fees, and the balance of such proceeds shall be
applied or set off against all or any part of the Secured Obligations in such
order as Secured Party shall elect.  Any surplus of such cash or cash proceeds
held by Secured Party and remaining after payment in full of all the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been made) shall be paid over to the applicable Grantor or to
whomsoever may be lawfully entitled to receive such surplus.  Each

 

9

--------------------------------------------------------------------------------


 

Grantor shall remain liable for any deficiency if such cash and the cash
proceeds of any sale or other realization of the Collateral are insufficient to
pay the Secured Obligations and the fees and other charges of any attorneys
employed by Secured Party to collect such deficiency.

 

(c)                                  If Secured Party shall determine to
exercise its rights to sell all or any of the Collateral pursuant to this
Article 2, each Grantor agrees that, upon request of Secured Party, such Grantor
will, at its own expense, do or cause to be done all such acts and things as may
be necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable Law.

 

(d)                                 In the event that Secured Party desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Entity or any other Person therefor, then, upon
the request of Secured Party, such Grantor agrees to use its commercially
reasonable efforts to assist Secured Party in obtaining as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers.

 

(e)                                  Notwithstanding anything to the contrary
herein, except with respect to an Event of Default listed in subsection (d) of
the definition of such term in the Term Note , Secured Party agrees not to
exercise any rights with respect to the Common Units for a period of 90 days
after the applicable Event of Default shall have occurred..

 

(f)                                   In the event that the proceeds of any
insurance claim are paid to any Grantor after Secured Party has exercised its
right to foreclose on all or any part of the Collateral during the existence of
an Event of Default, such proceeds shall be held in trust for the benefit of
Secured Party and immediately after receipt thereof shall be paid to Secured
Party for application in accordance with the Loan Documents.

 

Section 2.7.  Continuing Security Interest; Further Actions.  This Agreement
shall create a continuing First Priority lien and security interest in the
Collateral and shall (a) remain in full force and effect until payment in full
of the Secured Obligations (other than contingent indemnification obligations
for which no claim has been made), (b) be binding upon each Grantor, its
permitted successors and assigns, and (c) inure to the benefit of Secured Party
and its permitted successors and assigns in such capacity, as set forth in the
following sentence.  Without limiting the generality of the foregoing clause
(c), any assignee (other than any collateral assignee) of Secured Party’s
interest in, or to, any Combined Note Documents shall, upon assignment, become
vested with all the benefits granted to Secured Party, in such capacity, herein
with respect to such Secured Obligations.

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES OF THE GRANTORS.

 

The Grantors hereby represent and warrant, jointly and severally, to Secured
Party and the Lenders as follows:

 

Section 3.1.  Valid Existence. Each of Company, Transfer Services and
Administrative Services is a limited liability company duly formed, validly
existing, and in good standing under the Laws of the state of Louisiana.  Each
of Jamex Parent and Jamex Unitholder is a limited liability company duly formed,
validly existing, and in good standing under the Laws of the state

 

10

--------------------------------------------------------------------------------


 

of Delaware.  Transfer Holdings is a limited liability company duly formed,
validly existing, and in good standing under the Laws of the state of Texas. 
Each Grantor has all requisite power and authority to execute, deliver, and
perform its obligations under this Agreement.  All material consents, approvals,
authorizations and orders necessary for the execution, delivery, and performance
by such Grantor of this Security Agreement have been obtained other than filings
necessary to perfect the Liens on the Collateral.

 

Section 3.2.  Due Authorization. This Agreement has been duly authorized,
executed, and delivered by each Grantor and constitutes a valid and binding
obligation of each such Grantor, enforceable against each such Grantor in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar Laws relating to or
affecting the enforcement of creditors’ rights generally or by general equitable
principles.

 

Section 3.3.  No Conflicts.  The execution, delivery, and performance by each
Grantor of this Agreement will not (i) result in the violation of the provisions
of the organizational documents of such Grantor, (ii) violate any provision of
any existing material Law applicable to such Grantor or (iii) conflict with,
result in any breach of, constitute a default under, or result in the creation
or imposition of any Lien upon any of such Grantor’s Collateral pursuant to
(A) any order, judgment, award, or decree of any Governmental Entity to which
such Grantor is a party or by which such Grantor may be bound or to which any of
the Collateral is subject or (B) any material Contract to which such Grantor is
a party or by which such Grantor may be bound or to which any of the Collateral
is subject except, in the cases of subsections (ii) and (iii), for such
violations, conflicts, breaches, or defaults as would not, individually or in
the aggregate, reasonably be expected to prevent such Grantor from performing
its obligations under either of the Notes and this Agreement.

 

Section 3.4.  No Liens. At the time the Collateral becomes subject to the lien
and security interest created by this Agreement in favor of the Secured Party,
such Grantor’s right, title and or interest in such Collateral shall be free and
clear of any Lien (other than Liens permitted by Section 3.3 of the Term Note).

 

Section 3.5.  Perfected First Priority Security Interest.  This Agreement is
effective to create in favor of Secured Party, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral and the
Proceeds thereof, subject, as to enforceability, to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity and principles of good faith and dealing, and upon the
making of such filings and taking of such other actions required to be taken
hereby or by the applicable Combined Note Documents (including the filing of
appropriate financing statements with the office of the Secretary of State of
the state of organization of each Grantor and the execution and delivery, by
each party thereto, and continuing effectiveness of the Securities Control
Agreement, in each case in favor of the Secured Party for the benefit of itself
and the Lenders, and such Liens constitute perfected Liens (with the priority
such Liens are expressed to have herein) on the Collateral (to the extent such
Liens are required to be perfected under the terms hereof), securing the Secured
Obligations, in each case as and to the extent set forth herein.  Each Grantor
represents and warrants that on the date hereof all financing statements,
agreements, instruments and other documents, including the Securities Control
Agreement, necessary to

 

11

--------------------------------------------------------------------------------


 

perfect the security interest granted by such Grantor to Secured Party in
respect of the Collateral (to the extent the security interest therein can be
perfected under Article 9 of the UCC by the filing of a Form UCC-1 financing
statement and, in the case of the Specified Account, perfection by “control”)
have been delivered to Secured Party in completed and, to the extent necessary
or appropriate, duly executed form for filing in each applicable governmental,
municipal or other office.  Each Grantor agrees that at its sole cost and
expense, such Grantor will take all actions reasonably requested by the Secured
Party in order to maintain the security interest created by this Agreement in
the Collateral as a perfected First Priority security interest.

 

Section 3.6.  Other Financing Statement.  No Grantor has executed, filed or
authorized any third party to file any financing statement or other instrument
similar in effect covering all or any part of the Collateral or listing any
Grantor as debtor in any recording office, except such as have been filed in
favor of Secured Party pursuant to this Agreement or as otherwise permitted
under the other Loan Documents.  No financing statement or other instrument
similar in effect covering all or any part of the Collateral or listing any
Grantor as debtor is on file in any recording office, except such as have been
filed in favor of Secured Party pursuant to this Agreement or as otherwise
permitted under the other Loan Documents.

 

ARTICLE 4.  MISCELLANEOUS.

 

Section 4.1.  Amendment.  This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof and thereof may be waived, only by a written instrument
executed by Secured Party and the Grantors.

 

Section 4.2.  Notices.  Any notices or communications required in this Agreement
or permitted to be given shall be in writing and delivered personally, by a
recognized courier service, by a recognized overnight delivery service, by
facsimile or by registered or certified mail, postage prepaid, at the applicable
address or facsimile number indicated on the signature pages hereto (or such
other address as provided by the parties from time to time in accordance with
this Section 4.2) and any such notice shall be deemed to have been given and
received on the day it is personally delivered or delivered by courier or
overnight delivery service or sent by facsimile or, if mailed, when actually
received.

 

Section 4.3.  Successors and Assigns.

 

(a)                                 The rights and obligations of the Grantors
and Secured Party under this Agreement shall be binding upon, and inure to the
benefit of, and be enforceable by, the Grantors and Secured Party, and their
respective permitted successors and assigns.  Secured Party may not assign this
Agreement and any or all of its rights hereunder, unless such assignment is to
an Affiliate of Secured Party.

 

(b)                                 No Grantor may sell, assign (by operation of
law or otherwise), transfer, pledge, grant a security interest in or delegate
(collectively “Transfer”) any of its rights or obligations under this Agreement
unless Secured Party has granted its prior written consent (not to be
unreasonably withheld, conditioned or delayed; provided, that the Company
acknowledges that it would be reasonable for Secured Party to withhold consent
to any proposed Transfer that

 

12

--------------------------------------------------------------------------------


 

could reasonably be expected to result in a reduction in the value of the
Collateral, an impairment of the Collateral or Secured Party’s rights with
respect thereto, or a reduction in the aggregate creditworthiness of the
Grantors taken as a whole) and any such purported Transfer by a Grantor without
obtaining such prior written consent shall be null and void ab initio.

 

Section 4.4.  Attorneys’ and Collection Fees.  Each party will bear its own fees
and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

 

Section 4.5.  Governing Law.  THIS AGREEMENT AND THE VALIDITY AND ENFORCEABILITY
HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.

 

Section 4.6.  No Waiver by Secured Party.  No failure or delay on the part of
Secured Party in exercising any right, power or privilege hereunder and no
course of dealing between the Grantors and Secured Party shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

Section 4.7.  Severability.        If one or more provisions of this Agreement
are held to be unenforceable under applicable Law, such provision(s) shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 

Section 4.8.  Construction.  This Agreement has been freely and fairly
negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.  Unless the context requires otherwise, any agreements, documents,
instruments or Laws defined or referred to in this Agreement will be deemed to
mean or refer to such agreements, documents, instruments or Laws as from time to
time amended, modified or supplemented, including (a) in the case of agreements,
documents or instruments, by waiver or consent and (b) in the case of Laws, by
succession of comparable successor statutes.  All references in this Agreement
to any particular Law will be deemed to refer also to any rules and regulations
promulgated under that Law.  The words “include, “includes” and “including will
be deemed to be followed by “without limitation.”  The word “or” is used in the
inclusive sense of “and/or” unless the context requires otherwise.  References
to a Person are also to its permitted successors and assigns.  Pronouns in
masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context requires otherwise.  When a reference in this
Agreement is made to an Article, Section, Exhibit, Annex or Schedule, such
reference is to an Article or Section of, or Exhibit, Annex or Schedule to, this
Agreement unless otherwise indicated.  The words “this Agreement,” “herein,”
“hereof,” “hereby,” “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular subdivision unless expressly so
limited.

 

13

--------------------------------------------------------------------------------


 

Section 4.9.  Termination and Release.  Notwithstanding anything to the contrary
here, upon (i) the expiration or termination of all lending commitments under
the Revolving Note, the payment in full of the principal outstanding under, and
interest on, each Note and the payment in full of all fees, expenses and other
amounts payable under any Combined Note Document (other than contingent
indemnification obligations for which no claim has been made), all, or (ii) with
respect to any individual Grantor upon the release of such Grantor from its
obligations under this Security Agreement in connection with any transaction not
prohibited by the terms of the Combined Note Documents, such Grantor’s,
Collateral shall, in each case, be automatically released from the Liens created
hereby and, solely upon the occurrence of the event described in clause (i),
this Agreement shall terminate, all without delivery of any instrument or
performance of any act by any party, and all right, title and interest to such
Collateral shall revert to the applicable Grantor.  Upon the occurrence of
either of the circumstances in the foregoing sentence, or in connection with a
sale, disposition, conveyance, assignment or transfer of any Collateral in
accordance with the Combined Note Documents, the applicable Collateral shall
automatically be released from the Lien created by this Agreement and Secured
Party agrees to execute and deliver, at the applicable Grantor’s sole cost and
expense, any releases, control agreement termination notices, instruments of
transfer or any other documentation reasonably requested by such Grantor in
order to evidence the release of such Collateral, including, without limitation,
the notice of termination required to effect the termination of the Securities
Control Agreement.

 

Section 4.10.  Indemnity and Expenses.

 

(a)                                 Except as expressly provided in each of the
Notes, each Grantor hereby agrees to indemnify and hold harmless Secured Party,
in its capacity as agent hereunder, and its Affiliates (each such Person,
an “Indemnitee”) from any losses, damages, liabilities, claims and related
expenses (including the fees and expenses of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including any Grantor), other than such Indemnitee and its Affiliates, arising
out of, in connection with or resulting from this Agreement (including, without
limitation, enforcement of this Agreement) or any failure of any Secured
Obligations to be the legal, valid, and binding obligations of any Grantor
enforceable against such Grantor in accordance with their terms (in each case,
except to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar Laws relating to or affecting the enforcement of
creditors’ rights generally or by general equitable principles), whether brought
by a third party or by such Grantor, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses result from the gross negligence, bad faith or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision). Notwithstanding the
foregoing, in the event of a conflict between the indemnification provisions
herein or in any other Combined Note Document and the Settlement Agreement, the
provisions in the Settlement Agreement shall control.

 

(b)                                 To the fullest extent permitted by
applicable law, each party hereby agrees not to assert, and hereby waives, any
claim against each other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any Combined

 

14

--------------------------------------------------------------------------------


 

Note Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any extension of credit thereunder
or the use of proceeds thereof.

 

(c)                                  Each Grantor agrees to pay or reimburse
Secured Party for fees, costs and expenses incurred by it in collecting against
such Grantor its Secured Obligations or otherwise protecting, enforcing or
preserving any rights or remedies under this Agreement and the Combined Note
Documents to which such Grantor is a party, including the fees, costs and
expenses of counsel to Secured Party.

 

(d)                                 All amounts due under this Section shall be
payable promptly (but in any event within two Business Days) after demand
therefor, shall constitute Secured Obligations and shall bear interest until
paid at a rate per annum equal to the highest rate per annum at which interest
would then be payable on any past due under this Agreement or any Combined Note
Document.

 

(e)                                  Without prejudice to the survival of any
other agreement of any Grantor under this Agreement or any Combined Note
Document, the agreements and obligations of each Grantor contained in this
Section shall survive termination of this Agreement and the Combined Loan
Documents and payment in full of the Secured Obligations and all other amounts
payable under this Agreement.

 

Section 4.11.  Collateral Agency.  Each Lender hereby appoints the Secured Party
as its collateral agent and directs the Secured Party to enter into this
Security Agreement, as such Lender’s agent, and to perform the Secured Party’s
obligations set forth in this Agreement as the Secured Party deems fit in its
sole discretion or as jointly directed by the Lenders in writing.

 

Section 4.12.  Counterparts. This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all taken together shall constitute a single contract. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement and the other
Loan Documents constitute the entire contract among the parties with respect to
the subject matter hereof and supersede all previous agreements and
understandings, oral or written, with respect thereto.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

GRANTORS

 

 

 

JAMEX MARKETING, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX UNITHOLDER, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel\

 

 

Email: legal@jamexmarketing.com

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

JAMEX TRANSFER HOLDINGS, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX TRANSFER SERVICES, LLC

 

By:

Jamex Transfer Holdings, LLC, its sole member

 

 

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

 

 

 

 

JAMEX ADMINISTRATIVE SERVICES, LLC

 

 

 

 

 

By:

/s/ James Ballengee

 

 

Name:

James Ballengee

 

 

Title:

Manager

 

 

 

 

 

Address:

 

 

3838 Oak Lawn Avenue

 

 

Suite 1150

 

 

Dallas, Texas 75219

 

 

Attn: General Counsel

 

 

Email: legal@jamexmarketing.com

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT

 

 

 

FERRELLGAS, L.P.

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Name:

Alan C. Heitmann

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address:

 

 

7500 College Blvd., Suite 1000

 

 

Overland Park, KS 66210

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (816) 792-7449

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

FERRELLGAS, L.P.

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Name:

Alan C. Heitmann

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address:

 

 

7500 College Blvd., Suite 1000

 

 

Overland Park, KS 66210

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (816) 792-7449

 

 

 

 

 

BRIDGER LOGISTICS, LLC

 

By:

Ferrellgas, L.P., its sole manager and sole member

 

By:

Ferrellgas, Inc., its general partner

 

 

 

 

 

 

 

By:

/s/ Alan C. Heitmann

 

 

Name:

Alan C. Heitmann

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address:

 

 

7500 College Blvd., Suite 1000

 

 

Overland Park, KS 66210

 

 

Attn: Chief Financial Officer

 

 

Facsimile: (816) 792-7449

 

Signature Page to Security Agreement

 

--------------------------------------------------------------------------------